EXHIBIT 10.2

 

CRANE CO. CORPORATE

EVA INCENTIVE COMPENSATION PLAN

(AS IN EFFECT AS OF JANUARY 1, 2004)

 

1. PURPOSE.

 

In 1988, Crane Co., a Delaware corporation (the “Company”), initially adopted an
annual incentive compensation program based on the principles of Economic Value
Added. The purpose of this approach is to maximize shareholder value by aligning
management’s interests with those of the Company’s shareholders and rewarding
management for sustainable and continuous improvement in the business being
managed. The Board of Directors of the Company (the “Board”) has amended the
Plan from time to time in various respects, including in order to more closely
align the EVA calculations under the Plan for corporate office participants with
the financial results reported to shareholders and to achieve greater
transparency to the participants in the financial calculations required under
the Plan. This document sets forth the Plan as in effect as of January 1, 2004
for the corporate office participants. For all periods prior to January 1, 2004,
the provisions of the Plan as in effect prior to that date shall govern.

 

2. DEFINITIONS.

 

For purposes of this Plan, the following capitalized terms shall have the
respective meanings set forth below:

 

(a) “Annual Payout” means an annual cash payment to a Participant determined in
accordance with Section 7.

 

(b) “Average Capital Employed” means, for any Plan Year, the average monthly
operating capital, but without deducting any reserves for asbestos-related
claims, as determined by the Company following the close of the Plan Year.

 

(c) “Bank Account” means a bookkeeping account established for each Participant.

 

(d) “Board” shall have the meaning given to such term in Section 1.

 

(e) “Bonus Pool” means each of the bonus pools established in accordance with
Section 5.

 

(f) “Company” shall have the meaning given to such term in Section 1.

 

(g) “Committee” means the Management Organization and Compensation Committee of
the Board.

 

(h) “Cost of Capital” means, for any Plan Year, the weighted average cost of
equity and after-tax cost of debt. The cost of equity shall be fixed by the
Committee at the beginning of the Plan Year. The after-tax cost of debt shall be
the actual interest cost paid by the Company during the Plan Year divided by the
average monthly debt outstanding during such Plan Year, adjusted by a tax rate
of 35 percent. The Cost of Capital calculation shall be reviewed and approved by
the Committee following the close of the Plan Year.

 

(i) “EVA” means, for any Plan Year, the Return on Capital less the Cost of
Capital, multiplied by the Average Capital Employed.

 

(j) “EVA Award” means each Participant’s individual award amount for a Plan Year
as determined in accordance with Section 6.

 

(k) “NOPAT” means net operating profit after tax for the Plan Year plus the
after-tax amount of expenses for asbestos-related claims against the Company and
its subsidiaries during such Plan Year.

 

(l) “Participants” means the individuals designated by the Committee in
accordance with Section 4 as eligible to participate in the Plan.

 



--------------------------------------------------------------------------------

(m) “Participation Percentage” means the Bonus Pool percentage established for
each Participant in accordance with Section 6. The aggregate Participation
Percentages of all Participants for a Plan Year shall not exceed 100%.

 

(n) “Plan Year” means each calendar year during the term of this Plan.

 

(o) “Return on Capital” means, for any Plan Year, NOPAT divided by Average
Capital Employed.

 

(p) “Target Bonus” means a target bonus for each Participant, stated as a
percentage of the Participant’s base annual salary for the Plan Year,
established by the Committee in accordance with Section 4.

 

3. ADMINISTRATION.

 

The Plan will be administered by the Committee. The Committee’s decisions in the
administration of the Plan shall be final and binding on all parties. The
Committee shall have the sole discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to designate the
employees eligible to participate in the Plan, to establish and adjust any EVA
formula or calculation as provided in Sections 4, 5 and 6, to impose such
conditions and restrictions on awards under the Plan as it determines
appropriate, and to take such steps in connection with the Plan and awards made
under the Plan as it may deem necessary or advisable. Notwithstanding the
foregoing, the Committee may, in its discretion, delegate any or all of its
powers and duties hereunder to the Company’s Chief Executive Officer, provided
that, with respect to the participation hereunder by the Chief Executive Officer
and any other officers of the Company whose compensation is subject to the
deduction limitation set forth in Section 162(m) of the Internal Revenue Code,
all such powers and duties shall remain with the Committee to the extent
necessary to ensure, to the extent practicable, that amounts payable under this
Plan qualify as “performance-based compensation” under Section 162(m)(4)(C) of
the Internal Revenue Code and the regulations thereunder.

 

The Committee may employ attorneys, consultants, accountants or other persons
and the Committee and the Company and its officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All usual and reasonable expenses of the Committee shall be paid by the Company.
No Committee member shall receive compensation with respect to his or her
services for the Committee except as may be authorized by the Board. All actions
taken and all interpretations and determinations made by the Committee in good
faith shall be final and binding upon all employees who have received awards,
the Company and all other interested persons. No member of the Committee shall
be personally liable for any action, determination or interpretation taken or
made in good faith with respect to this Plan or awards made hereunder, and all
members of the Committee shall be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.

 

4. ELIGIBILITY.

 

The persons who shall participate in this Plan shall be such officers and other
key employees of the Company as may be designated as Participants by the
Company’s Chief Executive Officer. Not later than the end of the first month of
each Plan Year, the Committee shall fix a Participation Percentage and a Target
Bonus for each Participant, provided that the Participation Percentage and
Target Bonus for a Participant who becomes a Participant during the Plan Year
shall be fixed at the time such participation commences.

 

5. CALCULATION OF EVA AND DETERMINATION OF BONUS POOL.

 

As soon as practicable following the close of each Plan Year, the Company shall
determine, subject to review and approval by the Committee, the EVA for such
Plan Year upon which the Bonus Pool calculation shall be based.

 



--------------------------------------------------------------------------------

For each Plan Year, a Bonus Pool shall be established by applying a formula to
the EVA for the Plan Year. Such formula shall utilize both a percentage of the
change in the EVA of the Company from the prior Plan Year, whether positive or
negative, plus a percentage of the positive EVA, if any, in the current Plan
Year. Unless and until revised by the Committee, the Bonus Pool for the Company
shall be determined as follows:

 

IF PRIOR YEAR EVA WAS:

  

THE CURRENT PLAN YEAR EVA FORMULA IS:

Positive

  

10% of the change in EVA (positive or negative)

from prior Plan Year plus 6% of any positive

EVA in current Plan Year

Negative

  

15% of the change in EVA (positive or negative)

from prior Plan Year

 

6. DETERMINATION OF PARTICIPANT EVA AWARDS.

 

Each Participant’s EVA Award for a Plan Year shall be equal to the Bonus Pool
for such Plan Year multiplied by such Participant’s Participation Percentage.
The Chief Executive Officer will retain discretion to revise a Participant’s
Participation Percentage if the Chief Executive Officer deems it appropriate as
circumstances develop during the Plan Year; provided, however, in the case of an
executive officer who is subject to the limitations of Section 162(m) of the
Internal Revenue Code, such revision may be made only by the Committee and may
only have a negative effect on the amount of such Participant’s EVA Award for
the Plan Year. As soon as practicable after the end of the Plan Year, the
Committee will review and adopt a resolution approving the calculation of EVA,
the Bonus Pool and the EVA Award for each Participant pursuant to the formula
established at the beginning of the year (revised downward if the Committee so
determines); provided, however, that no EVA Award with respect to any executive
officer who is subject to the limitations of Section 162(m) of the Internal
Revenue Code may exceed $3,000,000 for any particular Plan Year.

 

7. ANNUAL PAYOUTS AND ALLOCATIONS TO PARTICIPANTS’ BANK ACCOUNTS.

 

(a) Annual Payout. As soon as practicable after each Participant’s EVA Award for
a Plan Year has been determined, each Participant shall receive an Annual Payout
equal to the lesser of (i) the total amount of such EVA Award or (ii) the
Participant’s Target Bonus. If a Participant’s EVA Award exceeds such Target
Bonus amount for that Plan Year, the excess shall be credited to the
Participant’s Bank Account and there shall be added to the Annual Payout
described in the immediately preceding sentence an amount equal to one-third
(1/3) of the amount in the Participant’s Bank Account following such credit. If
a Participant’s EVA Award is less than the Target Bonus amount for that Plan
Year, the Participant shall receive an additional amount from the Participant’s
Bank Account until the total amount received, including the EVA Award, equals
the Target Bonus, and if there is any remaining amount in the Participant’s Bank
Account after such payment, the Participant shall receive one-third of such
remaining amount. All Annual Payouts shall be paid in a lump sum as soon as
practicable after the Annual Payout amounts are determined by the Committee.

 

(b) Bank Account. Following payment of the Annual Payout as described above, the
remainder of the Bank Account balance will represent the Participant’s “equity”
in his or her EVA Bank Account for future years. Interest shall be credited to
the undistributed positive amount credited to each Participant’s Bank Account at
the rate of 6% per annum.

 



--------------------------------------------------------------------------------

8. TREATMENT OF PARTICIPANTS’ BANK ACCOUNTS UPON TERMINATION OF EMPLOYMENT OR
OTHER EVENTS.

 

If a Participant leaves the Company by reason of termination or resignation or
ceases to be eligible to participate in the Plan, his or her Bank Account
balance will be treated as follows:

 

     DISPOSITION OF ACCOUNT EVENT    BALANCE/RESTRICTED SHARES* Terminate/quit
   Lose Bank Account balance; forfeit unvested restricted shares Removed from
plan/demotion    Bank Account balance paid out in two equal installments on the
two succeeding Annual Payout dates; restricted shares continue to vest Unit sold
by Crane Co.    Receive Bank Account balance in cash; all restricted shares
become fully vested Normal retirement at age 65/death/disability    Receive Bank
Account balance in cash; all restricted shares become fully vested Unit spun off
   No payout; Bank Account balance continued with spun off company; all
restricted shares become fully vested Crane Co. acquired    Receive Bank Account
balance in cash; all restricted shares become fully vested Transfer to another
business unit    Bank Account balance transfers with Participant to new unit;
restricted shares continue to vest

 

* Refers to restricted shares granted to certain Participants in payment of Bank
Account balances remaining after the Annual Payout for Plan Year 2002.

 

9. MISCELLANEOUS.

 

(a) Plan Amendment and Termination. The Board may modify, suspend or terminate
the Plan at any time.

 

(b) Effect of Award on Other Employee Benefits. By acceptance of participation
in this Plan, each Participant agrees that his or her EVA Award is special
additional compensation and that it will not affect any employee benefit, e.g.,
life insurance, etc., in which the recipient participates, except that Annual
Payouts made under this Plan shall be included in the employee’s compensation
for purposes of the Company’s qualified and nonqualified retirement and savings
plan.

 

(c) Right to Continued Employment; Additional Awards. The receipt of an EVA
Award shall not give the Participant any right to continued employment, and the
right and power to dismiss any Participant from his or her employment is
specifically reserved to the Company. In addition, the receipt of an EVA Award
with respect to any Plan Year shall not entitle the recipient to an EVA Award
with respect to any subsequent Plan Year.

 

(d) Adjustments to Performance Goals. When a performance goal is based on EVA or
other quantifiable financial or accounting measure, it may be necessary to
exclude significant non-budgeted or non-controllable gains or losses from actual
financial results in order to properly measure performance. The Committee will
decide those items that shall be considered in adjusting actual results.

 



--------------------------------------------------------------------------------

(e) Withholding Taxes. The Company shall have the right to deduct from all
payments under this Plan any Federal, state or local taxes required by law to be
withheld with respect to such payments.

 

(f) Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, other than the conflict of law provisions
thereof.

 